DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
Response to Amendment
	The Amendment received January 31, 2022 has been entered. 
	Claims 1 and 11 have been amended to clarify the claim language, and to specify that the anode is electronically conductive across the major face of the anode, wherein the electronically conductive major face of the anode is the same in area as the major face of the electrolyte. 
	Support for the Amendment is provided by the Applicant’s originally filed disclosure, including ¶192 of the Specification.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered. The arguments are persuasive in view of the Amendment and the rejections set forth in the November 30, 2021 Final Rejection are withdrawn. New grounds of rejection are asserted below in view of the Amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0093129 to Mohanram et al. (“MOHANRAM”).
Regarding Claim 1, MOHANRAM discloses an electrochemical reactor (abstract, solid oxide fuel cell which is an electrochemical reactor) comprising at least one unit (Fig. 1, Fig. 2 unit cell 200), wherein the unit comprises an interconnect (Fig. 2, interconnect 107), an anode and a cathode (Fig. 3-4, electrodes 301, 303), a gas- tight electrolyte (Fig. 1-4, electrolyte 101) between the anode and the cathode and wherein the unit has a thickness of no greater than 1 mm (¶30, average thickness of the electrolyte is not greater than 1 mm, and in some embodiments, not greater than 25 microns and at least about 1 micron), wherein the anode is electronically conductive across the major face of the anode (¶40-42, including cermets such as those containing Ni), wherein the electronically conductive major face of the anode is the same in area as the major face of the electrolyte (as shown by Fig. 1-4 where the anode and electrolyte are coextensive), and wherein said interconnect comprises no fluid passages (¶34, the interconnect is a thin and planar layer and the electrodes may have fluid passageway channels instead of the interconnect, see ¶44).  
	Regarding Claim 2, MOHANRAM further discloses the reactor of claim 1, wherein the unit has a thickness of no greater than 500 microns (¶38, unit cell comprises electrodes, interconnect, and electrolyte).  The electrode layer can be as thin as 0.5 microns up to a thickness of not greater than about 1mm (¶82). The total thickness of electrodes, electrolyte, and interconnect in embodiments of MOHANRAM may total less than 500 microns and may be within the claimed range. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have selected thicknesses explicitly taught by MOHANRAM for the electrodes, electrolyte, and interconnect of the unit cell thus resulting in the claimed invention. The motivation for doing so would have been to merely select suitable thickness for each of the unit cell components consistent with the teachings of MOHANRAM and suitable for use in the invention of MOHANRAM.
	Regarding Claim 3, MOHANRAM further discloses the reactor of claim 1, wherein the unit has a thickness of no greater than 100 microns.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have selected thicknesses explicitly taught by MOHANRAM for the electrodes, electrolyte, and interconnect of the unit cell thus resulting in the claimed invention. The motivation for doing so would have been to merely select suitable thickness for each of the unit cell components consistent with the teachings of MOHANRAM and suitable for use in the invention of MOHANRAM.
	Regarding Claim 5, MOHANRAM further discloses the reactor of claim 1, wherein the unit is planar (as shown by Fig. 1-5; ¶107).  
	Regarding Claim 6, MOHANRAM further discloses the reactor of claim 1, wherein the reactor may be a solid oxide fuel cell (abstract). 
	Regarding Claim 7, MOHANRAM further discloses the reactor of claim 1, wherein the electrolyte is an oxide-ion-conducting electrolyte (¶29 including YSZ and GDC each inherently oxide ion conducting).  
	Regarding Claim 8, MOHANRAM further discloses the reactor of claim 1, wherein multiple units are stacked in the reactor such that electrical current flow is perpendicular to the major face of electrolyte (the structure taught by MOHANRAM is the same as that claimed, configured as claimed, and thus necessarily functions as claimed).  
	Regarding Claim 10, MOHANRAM further discloses the reactor of claim 1, wherein said anode or cathode or both comprise fluid dispersing components or fluid channels (¶106, Example 1 fugitive pore formers fabricated electrode gas channels; ¶70 discloses anode channels).  
	Regarding Claim 11, MOHANRAM further discloses an electrochemical reactor comprising an anode a cathode, and a gas-tight electrolyte no greater than 10 microns in thickness (¶30, electrolyte thickness may be at least 1 micron or greater for some embodiments which overlaps and is within the claimed range), wherein the anode is electronically conductive across the major face of the anode, wherein the electronically conductive major face of the anode is the same in area as the major face of the electrolyte, and wherein the electrolyte is between the anode and the cathode, and wherein the reactor comprises an interconnect having no fluid passages (each as discussed above).  
	The electrode layer of MOHANRAM comprises an average thickness that is greater than the average thickness of the electrolyte layer or the interconnect layer (¶41). Example embodiments have a thickness of the electrode of 100 microns or more and not greater than 5 mm (¶41). The electrolyte may be 1 micron thick or more (¶30), and the interconnect may be at least 1 micron (¶34). 
	Based on the express disclosure of MOHANRAM, the average thickness of the electrode is greater than the thickness of the electrolyte or the interconnect, which may each be 1 micron, and thus is greater than 1 micron. Accordingly MOHANRAM discloses a range of thickness that overlaps the claimed anode thickness of no greater than 50 microns, and the claimed cathode thickness of no greater than 50 microns in thickness rendering these limitations obvious.
	Regarding Claim 12, MOHANRAM further discloses the reactor of claim 11, wherein the anode has a thickness of no greater than 25 microns and wherein the cathode has a thickness of no greater than 25 microns.  
	The electrode layer of MOHANRAM comprises an average thickness that is greater than the average thickness of the electrolyte layer or the interconnect layer (¶41). Example embodiments have a thickness of the electrode of 100 microns or more and not greater than 5 mm (¶41). The electrolyte may be 1 micron thick or more (¶30), and the interconnect may be at least 1 micron (¶34). 
	Based on the express disclosure of MOHANRAM, the average thickness of the electrode is greater than the thickness of the electrolyte or the interconnect, which may each be 1 micron, and thus is greater than 1 micron. Accordingly MOHANRAM discloses a range of thickness that overlaps the claimed anode thickness of no greater than 25 microns, and the claimed cathode thickness of no greater than 25 microns in thickness rendering these limitations obvious.
	Regarding Claim 13, MOHANRAM further discloses the reactor of claim 11, wherein the anode or the cathode has a thickness of no greater than 15 microns.  
	The electrode layer of MOHANRAM comprises an average thickness that is greater than the average thickness of the electrolyte layer or the interconnect layer (¶41). Example embodiments have a thickness of the electrode of 100 microns or more and not greater than 5 mm (¶41). The electrolyte may be 1 micron thick or more (¶30), and the interconnect may be at least 1 micron (¶34). 
	Based on the express disclosure of MOHANRAM, the average thickness of the electrode is greater than the thickness of the electrolyte or the interconnect, which may each be 1 micron, and thus is greater than 1 micron. Accordingly MOHANRAM discloses a range of thickness that overlaps the claimed anode thickness of no greater than 15 microns, and the claimed cathode thickness of no greater than 15 microns in thickness rendering these limitations obvious.
	Regarding Claim 14, MOHANRAM further discloses the reactor of claim 11, wherein the electrolyte has a thickness, in some embodiments of at least 1 micron (¶30) which overlaps and renders obvious the claimed range of no greater than 5 microns.  
	Regarding Claim 15, MOHANRAM further discloses the reactor of claim 11, wherein the reactor comprises an interconnect having a thickness of at least 1 micron and not greater than 1 mm which overlaps the claimed range of from 100 nm to 100 microns (¶34).  
	Regarding Claim 17, MOHANRAM further discloses the reactor of claim 11, wherein said anode or cathode or both comprise fluid dispersing components or fluid channels (as discussed above).  
	Regarding Claim 18, MOHANRAM further discloses the reactor of claim 11, comprising solid oxide fuel cell (abstract).
	Regarding Claim 19, MOHANRAM further discloses the reactor of claim 11, wherein the electrolyte is an oxide-ion-conducting electrolyte (as discussed above, including YSZ and GDC electrolyte material embodiments).  
	Regarding Claim 20, MOHANRAM further discloses the reactor of claim 11, wherein the anode, the cathode, and the electrolyte are planar and wherein electrical current flow is perpendicular to the major face of electrolyte (as discussed above, the reactor comprises the same structure claimed, configured as claimed, and necessarily functions as claimed).   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US2013/0093129 to Mohanram et al. (“MOHANRAM”) in view of US2018/0019493 to Jakus et al. (“JAKUS”).
	Regarding Claim 4, MOHANRAM discloses the reactor of claim 1, and is silent with respect to the at least one unit comprises at least one barrier layer between the electrolyte and either the anode or the cathode as required by Claim 4.
	JAKUS discloses anode transition film 110, and cathode transition film 112, between the electrolyte and the respective electrodes in order to inhibit unwanted chemical reactions between the electrolyte and electrodes (Fig. 1, ¶44). The transition films of JAKUS are barrier layers.
	Before the effective filing date of the claimed invention it would have been obvious to have included at least one barrier layer between the electrolyte and either the anode or the cathode as required by Claim 4. The motivation for doing so would have been to inhibit unwanted chemical reactions between the electrolyte and electrodes as taught by JAKUS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729